Case 1:17-cv-01545-LAK Document 154-1 Filed 01/09/19 Page 1 of 24




                EXHIBIT 1
11/28/2017                                             Form 8-K Filed 01/09/19 Page 2 of 24
                       Case 1:17-cv-01545-LAK Document 154-1
  8-K 1 d585004d8k.htm FORM 8-K

                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                                                                   Washington, D.C. 20549


                                                                        FORM 8-K

                                                                CURRENT REPORT
                                                          Pursuant to Section 13 OR 15(d)
                                                       of the Securities Exchange Act of 1934
                                 Date of Report (Date of Earliest Event Reported) August 12, 2013



                                 AmTrust Financial Services, Inc.
                                                    (Exact name of registrant as specified in its charter)



                       Delaware                                                  001-33143                                           XX-XXXXXXX
                (State or other jurisdiction                                     (Commission                                       (IRS Employer
                     of incorporation)                                           File Number)                                    Identification No.)

             59 Maiden Lane, 43rd Floor, New York, New York                                                              10038
                        (Address of principal executive offices)                                                        (Zip Code)

                                           Registrant’s telephone number, including area code(212) 220-7120
                                                       (Former name or former address, if changed since last report.)



  Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under
  any of the following provisions (see General Instruction A.2. below):
  ¨    Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
  ¨    Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
  ¨    Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
  ¨    Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4 (c))




https://www.sec.gov/Archives/edgar/data/1365555/000119312513336330/d585004d8k.htm                                                                      1/4
11/28/2017                                           Form 8-K Filed 01/09/19 Page 3 of 24
                     Case 1:17-cv-01545-LAK Document 154-1
  Item 1.01        Entry into a Material Definitive Agreement.
         The information required by this Item 1.01 is set forth under Item 8.01 below and is hereby incorporated by reference in response to
  this Item.

  Item 2.03        Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a
                   Registrant.
         The information required by this Item 2.03 is set forth under Item 8.01 below and is hereby incorporated by reference in response to
  this Item.

  Item 8.01        Other Events.
        On August 15, 2013, AmTrust Financial Services, Inc. (the “Company”) closed the sale of $250.0 million aggregate principal amount
  of the Company’s 6.125% notes due 2023 (the “Notes”) to certain initial purchasers in a private placement.

       The sale was consummated pursuant to a purchase agreement, dated August 12, 2013 (the “Purchase Agreement”), by and between
  the Company, on the one hand, and Goldman, Sachs & Co., J.P. Morgan Securities LLC and Morgan Stanley & Co. LLC, as
  representatives of the several initial purchasers named in Schedule I thereto (the “Initial Purchasers”), on the other hand.

       The Company issued the Notes under an indenture, dated as of December 21, 2011 (the “Base Indenture”), by and between the
  Company and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), as supplemented by the second
  supplemental indenture, dated as of August 15, 2013 (the “Supplemental Indenture” and, together with the Base Indenture, the
  “Indenture”), by and between the Company and the Trustee.

        The Notes will bear interest at a rate equal to 6.125% per year, payable semiannually in arrears on February 15th and August 15th of
  each year, beginning on February 15, 2014. The Notes will be the Company’s general unsecured obligations and will rank equally in right
  of payment with its other existing and future senior unsecured indebtedness and senior in right of payment to any of its indebtedness that is
  contractually subordinated to the Notes. The Notes will also be effectively subordinated to any of the Company’s existing and future
  secured indebtedness to the extent of the value of the collateral securing such indebtedness and are structurally subordinated to the existing
  and future indebtedness of the Company’s subsidiaries (including trade payables). The Notes will mature on August 15, 2023, unless
  earlier purchased by the Company

        The Indenture contains customary covenants, such as reporting of annual and quarterly financial results, and restrictions on certain
  mergers and consolidations. The Indenture also includes covenants relating to the incurrence of debt if the Company’s consolidated
  leverage ratio would exceed 0.35 to 1.00, a limitation on liens and a limitation on the disposition of stock of certain of the Company’s
  subsidiaries. The Company will pay additional interest of .50% per year if its consolidated leverage ratio exceeds 0.30 to 1.00 and
  additional interest of 1.00% per year if its consolidated leverage ratio exceeds 0.35 to 1.00.

        The Notes and the Indenture contain customary events of default, including failure to pay principal or interest, breach of covenants,
  cross-acceleration to other debt in excess of $10 million, unsatisfied final judgments of $15 million or more and bankruptcy events, all
  subject to terms, including notice and cure periods, set forth in the Indenture. In addition, it is an event of default under the Indenture if the
  Company has a consolidated leverage ratio in excess of 0.35 to 1.00 for a period of thirty days, unless in connection with an acquisition, in
  which case the grace period is eighteen months.

        The Notes were offered and sold only to qualified institutional buyers (as defined in Rule 144A under the Securities Act of 1933, as
  amended (the “Securities Act”). The Notes have not been registered under the Securities Act or the securities laws of any state or other
  jurisdiction and, unless so registered, may not be offered or sold in the United States except pursuant to an exemption from the registration
  requirements of the Securities Act and applicable securities laws of any relevant state or jurisdiction.

         The Company estimates that the net proceeds it will receive from the offering will be approximately $247.26 million, after deducting
  initial purchaser discounts and commissions and estimated offering expenses payable by the Company. The Company intends to use the
  net proceeds from the offering for general corporate purposes, which may include working capital, capital expenditures and/or strategic
  acquisitions.




https://www.sec.gov/Archives/edgar/data/1365555/000119312513336330/d585004d8k.htm                                                                  2/4
11/28/2017                                           Form 8-K Filed 01/09/19 Page 4 of 24
                     Case 1:17-cv-01545-LAK Document 154-1
        The descriptions of the agreements described above are summaries only and are qualified in their entirety by the reference to the full
  text of the respective agreements, which are filed as exhibits to this Current Report on Form 8-K and incorporated by reference herein.

       On August 12, 2013, the Company issued a press release announcing the pricing of the Notes. A copy of the press release is attached
  as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein.

        This Current Report on Form 8-K shall not constitute an offer to sell or the solicitation of an offer to buy any securities nor shall
  there be any sale of any securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or
  qualification under the securities laws of any such jurisdiction.

  Item 9.01        Financial Statements and Exhibits.
  (d) Exhibits.

  Exhibit No.                                                                  Description

  1.1                Purchase Agreement, dated August 15, 2013, by and between the Company and Goldman, Sachs & Co., J.P. Morgan
                     Securities LLC, and Morgan Stanley & Co. LLC, as representatives of the Initial Purchasers
  4.1                Second Supplemental Indenture, dated as of August 15, 2013, by and between the Company and the Trustee
  4.2                Form of 6.125% Notes due 2023 (incorporated by reference to Exhibit A to Exhibit 4.1)
  99.1               Pricing Press Release, dated August 12, 2013, announcing the pricing of the Notes




https://www.sec.gov/Archives/edgar/data/1365555/000119312513336330/d585004d8k.htm                                                                3/4
11/28/2017                                          Form 8-K Filed 01/09/19 Page 5 of 24
                    Case 1:17-cv-01545-LAK Document 154-1
                                                                SIGNATURES

       Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its
  behalf by the undersigned hereunto duly authorized.

                                                                                      AmTrust Financial Services, Inc.
                                                                                      (Registrant)

  Date August 15, 2013

                                                                                      /s/ Stephen Ungar
                                                                                      Stephen Ungar
                                                                                      Senior Vice President, General Counsel and Secretary




https://www.sec.gov/Archives/edgar/data/1365555/000119312513336330/d585004d8k.htm                                                            4/4
11/28/2017                                               424B2 Filed 01/09/19 Page 6 of 24
                        Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


  PROSPECTUS SUPPLEMENT
  (To Prospectus dated November 5, 2013)
                                                            3,200,000 Depositary Shares




                                                     AmTrust Financial Services, Inc.
                                                     Depositary Shares, Each Representing 1/40th of a Share of
                                                        7.625% Non-Cumulative Preferred Stock, Series C
  We are offering 3,200,000 depositary shares, each of which represents a 1/40th interest in a share of our 7.625% Non-Cumulative Preferred Stock,
  Series C, $0.01 par value per share, $1,000 liquidation preference per share (equivalent to $25 per depositary share) (the “Series C Preferred
  Stock”). The depositary shares are evidenced by depository receipts. Each depositary share entitles the holder, through the depositary, to a
  proportional fractional interest in all rights and preferences of the Series C Preferred Stock represented thereby (including any dividend,
  liquidation, redemption and voting rights).
  Dividends on the Series C Preferred Stock represented by the depositary shares when, as and if declared by our Board of Directors or a duly
  authorized committee of the Board will accrue and be payable on the liquidation preference amount, on a non-cumulative basis, quarterly in
  arrears on the 15th day of March, June, September and December of each year (each, a “dividend payment date”), commencing on December 15,
  2014, at an annual rate of 7.625%. Distributions will be made in respect of the depositary shares representing the Series C Preferred Stock if and to
  the extent dividends are paid on the related Series C Preferred Stock.
  Dividends on the Series C Preferred Stock represented by the depositary shares are not cumulative. Accordingly, in the event dividends are not
  declared on the Series C Preferred Stock represented by the depositary shares for payment on any dividend payment date, then those dividends
  will not accumulate and will not be payable. If we have not declared a dividend before the dividend payment date for any dividend period, we will
  have no obligation to pay dividends for that dividend period, whether or not dividends on the Series C Preferred Stock represented by the
  depositary shares are declared for any future dividend period.
  So long as any Series C Preferred Stock remains outstanding, no dividend shall be paid or declared on our common stock or any of our other
  securities ranking junior to the Series C Preferred Stock (other than a dividend payable solely in common stock or in such other junior securities),
  unless the full dividends for the latest completed dividend period on all outstanding Series C Preferred Stock and any parity stock have been
  declared and paid or provided for.
  The Series C Preferred Stock represented by the depositary shares is not redeemable prior to September 16, 2019. On and after that date, the
  Series C Preferred Stock represented by the depositary shares will be redeemable at our option, for cash, in whole or in part, at a redemption price
  of $1,000 per share of Series C Preferred Stock represented by the depositary shares (equivalent to $25 per depositary share), plus any declared and
  unpaid dividends on the shares of Series C Preferred Stock represented by the depositary shares called for redemption for prior dividend periods,
  if any, plus accrued but unpaid dividends (whether or not declared) thereon for the then-current dividend period, to, but excluding, the date of
  redemption, without accumulation of any other undeclared dividends. See “Description of the Series C Preferred Stock—Redemption” in this
  prospectus supplement. The depositary shares representing the Series C Preferred Stock will be redeemed if and to the extent the related shares of
  Series C Preferred Stock are redeemed by us.
  Neither the depositary shares nor the Series C Preferred Stock represented thereby have a stated maturity, nor will they be subject to any sinking
  fund or mandatory redemption. The Series C Preferred Stock represented by the depositary shares will not have voting rights, except as set forth
  under “Description of the Series C Preferred Stock—Voting Rights” in this prospectus supplement. A holder of depositary shares representing the
  Series C Preferred Stock will be entitled to direct the depositary how to vote in such circumstances. See “Description of the Depositary Shares—
  Voting Rights” in this prospectus supplement.
  There is currently no public market for the depositary shares or the Series C Preferred Stock represented thereby. We intend to apply to list the
  depositary shares representing the Series C Preferred Stock on the New York Stock Exchange (“NYSE”) under the symbol “AFSI PR C.” If the
  application is approved, we expect trading to commence within 30 days following the initial issuance of the depositary shares representing the
  Series C Preferred Stock.

  Investing in the depositary shares and the Series C Preferred Stock represented thereby involves risks. See “Risk Factors” beginning on page S-16
  of this prospectus supplement and on page 2 of the accompanying prospectus, as well as the risks described in the documents incorporated by
  reference in this prospectus supplement and the accompanying prospectus, to read about important factors you should consider before making a
  decision to invest in the depositary shares. The depositary shares are not expected to be rated and may be subject to the risks associated with non-
  investment grade securities.

                                                                                                                     Per Share                Total
  Public offering price (1)                                                                                           $ 25.00               $80,000,000
  Underwriting discounts and commissions                                                                              $ 0.7875              $ 2,520,000
  Proceeds, before expenses, to AmTrust Financial Services, Inc.                                                      $24.2125              $77,480,000

  (1) Assumes no exercise of the underwriters’ over-allotment option described below.

https://www.sec.gov/Archives/edgar/data/1365555/000119312514337730/d784250d424b2.htm                                                                  2/86
11/28/2017                                               424B2 Filed 01/09/19 Page 7 of 24
                        Case 1:17-cv-01545-LAK Document 154-1
  We have granted the underwriters an option to purchase up to an additional 480,000 depositary shares within 30 days after the date of this prospectus supplement at the
  public offering price, less the underwriting discount, solely to cover over-allotments, if any. Neither the Securities and Exchange Commission, any state securities
  commission or any other regulatory body has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the
  accompanying prospectus. Any representation to the contrary is a criminal offense.
  The underwriters expect to deliver the depositary shares in book-entry form only through the facilities of The Depository Trust Company and its participants, including
  Euroclear Bank S.A./N.V., as operator of the Euroclear System, and Clearstream Banking, société anonyme, on or about September 16, 2014.

                                                                    Joint Book-Running Managers
        Morgan Stanley                                                                                                     UBS Investment Bank
                                                                           J.P. Morgan
                                                                             Lead Manager
                                                                      Keefe, Bruyette & Woods
                                                                                    A Stifel Company

                                                                               Co-Managers
  William Blair                                                               JMP Securities                                                             Compass Point
  The date of this prospectus supplement is September 9, 2014.




https://www.sec.gov/Archives/edgar/data/1365555/000119312514337730/d784250d424b2.htm                                                                                   3/86
11/28/2017                                           424B2 Filed 01/09/19 Page 8 of 24
                    Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents



                                                                           maturity date, and we are not required to redeem the
                                                                           depositary shares or the Series C Preferred Stock represented
                                                                           thereby. Holders of the depositary shares will have no right to
                                                                           have the Series C Preferred Stock represented by the
                                                                           depositary shares redeemed. Accordingly, the shares of
                                                                           Series C Preferred Stock and, in turn, the depositary shares
                                                                           will remain outstanding indefinitely, unless and until we
                                                                           decide to redeem them.
    Preemptive Rights                                                      Holders of the Series C Preferred Stock and, in turn, the
                                                                           depositary shares will have no preemptive rights.
    Listing                                                                We intend to apply to list the depositary shares representing
                                                                           the Series C Preferred Stock on the NYSE under the symbol
                                                                           “AFSI PR C.” If the application is approved, we expect
                                                                           trading to commence within 30 days following the initial
                                                                           issuance of the depositary shares representing the Series C
                                                                           Preferred Stock. We do not intend to list the Series C
                                                                           Preferred Stock represented by the depositary shares on any
                                                                           exchange or expect that there will be any separate public
                                                                           trading market for the shares of the Series C Preferred Stock
                                                                           except as represented by the depositary shares.
    Tax Consequences                                                       For discussion of the tax consequences relating to the
                                                                           Series C Preferred Stock and the depositary shares, see
                                                                           “Certain U.S. Federal Income Tax Considerations” in this
                                                                           prospectus supplement.
    Use of Proceeds                                                        We estimate that the net proceeds to us from the sale of the
                                                                           Series C Preferred Stock represented by the depositary shares
                                                                           issued in this offering will be approximately $77,255,000 (or
                                                                           $88,877,000 if the underwriters exercise their overallotment
                                                                           option in full) after deducting the underwriting discount and
                                                                           our estimated offering expenses. We intend to use the net
                                                                           proceeds of this offering for general corporate purposes,
                                                                           which may include working capital, capital expenditures
                                                                           and/or strategic acquisitions. See “Use of Proceeds” in this
                                                                           prospectus supplement.
    Transfer Agent and Depositary                                          American Stock Transfer & Trust Company, LLC.
    Risk Factors                                                           See “Risk Factors” in this prospectus supplement and the
                                                                           accompanying prospectus and in our Annual Report on
                                                                           Form 10-K for the year ended December 31, 2013 and our
                                                                           Quarterly Reports on Form 10-Q for the three months ended
                                                                           March 31, 2014 and June 30, 2014, each of which is
                                                                           incorporated by reference herein, for the risks you should
                                                                           consider carefully before deciding to invest in depositary
                                                                           shares representing the Series C Preferred Stock.

                                                                    S-12




https://www.sec.gov/Archives/edgar/data/1365555/000119312514337730/d784250d424b2.htm                                                       17/86
11/28/2017                                           424B2 Filed 01/09/19 Page 9 of 24
                    Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents

  PROSPECTUS SUPPLEMENT
  (To Prospectus dated November 5, 2013)


                                                      3,000,000 Shares




                              AmTrust Financial Services, Inc.
                                                               Common Stock


  We are offering 3,000,000 shares of our common stock.



  Our shares trade on the NASDAQ Global Select Market under the symbol “AFSI.” On January 6, 2015, the last sale
  price of the shares as reported on the NASDAQ Global Select Market was $53.28 per share.



  Investing in our common stock involves risks. See “Risk Factors” on page 2 of the accompanying prospectus, as well as
  the risks described in the documents incorporated by reference in this prospectus supplement and the accompanying
  prospectus, to read about important factors you should consider before making a decision to invest in our common
  stock.


  The underwriter has agreed to purchase 3,000,000 shares of our common stock at a price of $50.00 per share, which will result in us
  receiving approximately $150,000,000 of proceeds. The underwriter proposes to offer our shares of common stock from time to time for
  sale in one or more transactions on the NASDAQ Global Select Market, in the over-the-counter market, through negotiated
  transactions or otherwise at market prices prevailing at the time of sale, at prices related to prevailing market prices or at negotiated
  prices, subject to receipt and acceptance by it and subject to its right to reject any order in whole or in part. See “Underwriting.”

  We have granted the underwriter an option to purchase up to an additional 450,000 shares of our common stock within 30 days after
  the date of this prospectus supplement at the purchase price stated above, solely to cover over-allotments, if any.

  Neither the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or
  disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying
  prospectus. Any representation to the contrary is a criminal offense.

  The shares are expected to be ready for delivery on or about January 13, 2015.



                                                       Sole Book-Running Manager

                                                   MORGAN STANLEY
  The date of this prospectus supplement is January 7, 2015.


https://www.sec.gov/Archives/edgar/data/1365555/000119312515005147/d848344d424b2.htm                                                     2/61
11/28/2017                                            424B2 Filed 01/09/19 Page 10 of 24
                    Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents

        You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying
  prospectus and in any free writing prospectus filed by us with the Securities and Exchange Commission, or the SEC, for use in
  connection with this offering. We have not, and the underwriter has not, authorized anyone to provide you with different or additional
  information and, accordingly, you should not rely on any such information if it is provided to you. We are not, and the underwriter is
  not, making an offer to sell, or the solicitation of an offer to buy, any of these securities in any jurisdiction where such an offer or sale is
  not permitted. You should not assume that the information contained or incorporated by reference in this prospectus supplement, the
  accompanying prospectus or any such free writing prospectus is accurate as of any date other than the respective dates of the related
  documents or the incorporated documents, as the case may be.

       References in this prospectus supplement and the accompanying prospectus to “we,” “us,” “our,” “the Company” or “AmTrust” or
  other similar terms refer to AmTrust Financial Services, Inc. and its consolidated subsidiaries, unless we state otherwise or the context
  indicates otherwise. Additionally, in this prospectus supplement and the accompanying prospectus, unless otherwise stated or the
  context otherwise requires, references to “dollars” or “$” are to the lawful currency of the United States.




https://www.sec.gov/Archives/edgar/data/1365555/000119312515005147/d848344d424b2.htm                                                            3/61
11/28/2017                                            424B2 Filed 01/09/19 Page 11 of 24
                    Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


                                                             THE OFFERING

        The following is a brief summary of certain terms of this offering. For a more complete description of our common stock, see
    “Description of Common Stock” in the accompanying prospectus.

    Issuer                                                            AmTrust Financial Services, Inc. (“AmTrust”).
    Securities offered                                                We are offering 3,000,000 shares (or 3,450,000 shares if the
                                                                      underwriter exercises its over-allotment option in full) of
                                                                      common stock, par value $0.01 per share.
    Approximate Number of Shares of Common Stock to Be
      Outstanding Immediately After this Offering
                                                                      80,739,000 shares (or 81,189,000 shares if the underwriter
                                                                      exercises its over-allotment option in full) of common stock.
    Voting Rights                                                     Each share of our common stock entitles its holder to one vote on
                                                                      all matters to be voted upon by the stockholders. See
                                                                      “Description of Common Stock” in the accompanying
                                                                      prospectus.
    Use of Proceeds                                                   We estimate that the net proceeds to us from the sale of the
                                                                      common stock issued in this offering will be approximately
                                                                      $149,750,000 (or $172,250,000 if the underwriter exercises its
                                                                      over-allotment option in full) after deducting our estimated
                                                                      offering expenses. We intend to use the net proceeds of this
                                                                      offering for general corporate purposes, which may include
                                                                      working capital, capital expenditures and/or strategic
                                                                      acquisitions. See “Use of Proceeds” in this prospectus
                                                                      supplement.
    Transfer Agent                                                    American Stock Transfer & Trust Company, LLC.
    Risk Factors                                                      See “Risk Factors” in the accompanying prospectus and in our
                                                                      Annual Report on Form 10-K for the year ended December 31,
                                                                      2013 and our Quarterly Reports on Form 10-Q for the three
                                                                      months ended March 31, 2014, June 30, 2014 and September 30,
                                                                      2014, each of which is incorporated by reference herein, for the
                                                                      risks you should consider carefully before deciding to invest in
                                                                      our common stock.

        The number of shares of common stock to be outstanding immediately after this offering that appears above is based on the
    number of shares of common stock outstanding as of September 30, 2014, and excludes:
         •     an aggregate of approximately 2,250,887 shares of common stock issuable pursuant to outstanding employee stock
               options;
         •     outstanding restricted stock units and performance share units issuable into a maximum of 1,750,133 shares of common
               stock; and
         •     4,587,941 additional shares of common stock available for grant under our share based compensation plans.

                                                                    S-7




https://www.sec.gov/Archives/edgar/data/1365555/000119312515005147/d848344d424b2.htm                                                   11/61
11/28/2017                                               424B2 Filed 01/09/19 Page 12 of 24
                       Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


  PROSPECTUS SUPPLEMENT
  (To Prospectus dated November 5, 2013)
                                                            6,600,000 Depositary Shares




                                                     AmTrust Financial Services, Inc.
                         Depositary Shares, Each Representing 1/40th of a Share of 7.50% Non-Cumulative Preferred Stock, Series D

  We are offering 6,600,000 depositary shares, each of which represents a 1/40th interest in a share of our 7.50% Non-Cumulative Preferred Stock,
  Series D, $0.01 par value per share, $1,000 liquidation preference per share (equivalent to $25 per depositary share) (the “Series D Preferred
  Stock”). The depositary shares are evidenced by depository receipts. Each depositary share entitles the holder, through the depositary, to a
  proportional fractional interest in all rights and preferences of the Series D Preferred Stock represented thereby (including any dividend,
  liquidation, redemption and voting rights).
  Dividends on the Series D Preferred Stock represented by the depositary shares when, as and if declared by our Board of Directors or a duly
  authorized committee of the Board will accrue and be payable on the liquidation preference amount, on a non-cumulative basis, quarterly in
  arrears on the 15th day of March, June, September and December of each year (each, a “dividend payment date”), commencing on June 15, 2015, at
  an annual rate of 7.50%. Distributions will be made in respect of the depositary shares representing the Series D Preferred Stock if and to the
  extent dividends are paid on the related Series D Preferred Stock.
  Dividends on the Series D Preferred Stock represented by the depositary shares are not cumulative. Accordingly, in the event dividends are not
  declared on the Series D Preferred Stock represented by the depositary shares for payment on any dividend payment date, then those dividends
  will not accumulate and will not be payable. If we have not declared a dividend before the dividend payment date for any dividend period, we will
  have no obligation to pay dividends for that dividend period, whether or not dividends on the Series D Preferred Stock represented by the
  depositary shares are declared for any future dividend period.
  So long as any Series D Preferred Stock remains outstanding, no dividend shall be paid or declared on our common stock or any of our other
  securities ranking junior to the Series D Preferred Stock (other than a dividend payable solely in common stock or in such other junior securities),
  unless the full dividends for the latest completed dividend period on all outstanding Series D Preferred Stock and any parity stock have been
  declared and paid or provided for.
  The Series D Preferred Stock represented by the depositary shares is not redeemable prior to March 19, 2020. On and after that date, the Series D
  Preferred Stock represented by the depositary shares will be redeemable at our option, for cash, in whole or in part, at a redemption price of $1,000
  per share of Series D Preferred Stock represented by the depositary shares (equivalent to $25 per depositary share), plus any declared and unpaid
  dividends on the shares of Series D Preferred Stock represented by the depositary shares called for redemption for prior dividend periods, if any,
  plus accrued but unpaid dividends (whether or not declared) thereon for the then-current dividend period, to, but excluding, the date of
  redemption, without accumulation of any other undeclared dividends. See “Description of the Series D Preferred Stock—Redemption” in this
  prospectus supplement. The depositary shares representing the Series D Preferred Stock will be redeemed if and to the extent the related shares of
  Series D Preferred Stock are redeemed by us.
  Neither the depositary shares nor the Series D Preferred Stock represented thereby have a stated maturity, nor will they be subject to any sinking
  fund or mandatory redemption. The Series D Preferred Stock represented by the depositary shares will not have voting rights, except as set forth
  under “Description of the Series D Preferred Stock—Voting Rights” in this prospectus supplement. A holder of depositary shares representing the
  Series D Preferred Stock will be entitled to direct the depositary how to vote in such circumstances. See “Description of the Depositary Shares—
  Voting Rights” in this prospectus supplement.
  There is currently no public market for the depositary shares or the Series D Preferred Stock represented thereby. We intend to apply to list the
  depositary shares representing the Series D Preferred Stock on the New York Stock Exchange (“NYSE”) under the symbol “AFSI PR D.” If the
  application is approved, we expect trading to commence within 30 days following the initial issuance of the depositary shares representing the
  Series D Preferred Stock.

  Investing in the depositary shares and the Series D Preferred Stock represented thereby involves risks. See “Risk Factors” beginning on page S-15
  of this prospectus supplement and on page 2 of the accompanying prospectus, as well as the risks described in the documents incorporated by
  reference in this prospectus supplement and the accompanying prospectus, to read about important factors you should consider before making a
  decision to invest in the depositary shares. The depositary shares are not expected to be rated and may be subject to the risks associated with non-
  investment grade securities.

                                                                                                                     Per Share                Total
  Public offering price(1)                                                                                           $ 25.00              $ 165,000,000
  Underwriting discounts and commissions                                                                             $ 0.7875             $ 5,197,500
  Proceeds, before expenses, to AmTrust Financial Services, Inc.                                                     $ 24.2125            $ 159,802,500

  (1) Assumes no exercise of the underwriters’ over-allotment option described below.

https://www.sec.gov/Archives/edgar/data/1365555/000119312515091188/d885263d424b2.htm                                                                  2/85
11/28/2017                                               424B2 Filed 01/09/19 Page 13 of 24
                       Case 1:17-cv-01545-LAK Document 154-1
  We have granted the underwriters an option to purchase up to an additional 990,000 depositary shares within 30 days after the date of this prospectus supplement at the
  public offering price, less the underwriting discount, solely to cover over-allotments, if any. Neither the Securities and Exchange Commission, any state securities
  commission or any other regulatory body has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the
  accompanying prospectus. Any representation to the contrary is a criminal offense.
  The underwriters expect to deliver the depositary shares in book-entry form only through the facilities of The Depository Trust Company and its participants, including
  Euroclear Bank S.A./N.V., as operator of the Euroclear System, and Clearstream Banking, société anonyme, on or about March 19, 2015.

                                                                    Joint Book-Running Managers
      Morgan Stanley                                  UBS Investment Bank                                                  Keefe, Bruyette & Woods
                                                                                                                                                      A Stifel Company

                                                                              Co-Managers
  William Blair                                                                JMP Securities                                                        Compass Point
  The date of this prospectus supplement is March 12, 2015.




https://www.sec.gov/Archives/edgar/data/1365555/000119312515091188/d885263d424b2.htm                                                                                   3/85
11/28/2017                                           424B2 Filed 01/09/19 Page 14 of 24
                   Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents



                                                                           Preferred Stock—Voting Rights” and “Description of the
                                                                           Depositary Shares—Voting Rights” in this prospectus
                                                                           supplement.
    Maturity                                                               Neither the depositary shares nor the Series D Preferred
                                                                           Stock represented thereby have any maturity date, and we are
                                                                           not required to redeem the depositary shares or the Series D
                                                                           Preferred Stock represented thereby. Holders of the
                                                                           depositary shares will have no right to have the Series D
                                                                           Preferred Stock represented by the depositary shares
                                                                           redeemed. Accordingly, the shares of Series D Preferred
                                                                           Stock and, in turn, the depositary shares will remain
                                                                           outstanding indefinitely, unless and until we decide to
                                                                           redeem them.
    Preemptive Rights                                                      Holders of the Series D Preferred Stock and, in turn, the
                                                                           depositary shares will have no preemptive rights.
    Listing                                                                We intend to apply to list the depositary shares representing
                                                                           the Series D Preferred Stock on the NYSE under the symbol
                                                                           “AFSI PR D.” If the application is approved, we expect
                                                                           trading to commence within 30 days following the initial
                                                                           issuance of the depositary shares representing the Series D
                                                                           Preferred Stock. We do not intend to list the Series D
                                                                           Preferred Stock represented by the depositary shares on any
                                                                           exchange or expect that there will be any separate public
                                                                           trading market for the shares of the Series D Preferred Stock
                                                                           except as represented by the depositary shares.
    Tax Consequences                                                       For discussion of the tax consequences relating to the Series
                                                                           D Preferred Stock and the depositary shares, see “Certain
                                                                           U.S. Federal Income Tax Considerations” in this prospectus
                                                                           supplement.
    Use of Proceeds                                                        We estimate that the net proceeds to us from the sale of the
                                                                           Series D Preferred Stock represented by the depositary shares
                                                                           issued in this offering will be approximately $159,562,500
                                                                           (or $183,532,875 if the underwriters exercise their
                                                                           overallotment option in full) after deducting the underwriting
                                                                           discount and our estimated offering expenses. We intend to
                                                                           use the net proceeds of this offering for general corporate
                                                                           purposes, which may include working capital, capital
                                                                           expenditures and/or strategic acquisitions. See “Use of
                                                                           Proceeds” in this prospectus supplement.
    Transfer Agent and Depositary                                          American Stock Transfer & Trust Company, LLC.
    Risk Factors                                                           See “Risk Factors” in this prospectus supplement and the
                                                                           accompanying prospectus and in our Annual Report on
                                                                           Form 10-K for the year ended December 31, 2014, which is
                                                                           incorporated by reference herein, for the risks you should
                                                                           consider carefully before deciding to invest in depositary
                                                                           shares representing the Series D Preferred Stock.

                                                                    S-12




https://www.sec.gov/Archives/edgar/data/1365555/000119312515091188/d885263d424b2.htm                                                       17/85
11/28/2017                                           424B2 Filed 01/09/19 Page 15 of 24
                   Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


  PROSPECTUS SUPPLEMENT
  (To Prospectus dated June 11, 2015)
                                                        5,000,000 Shares




                                            AmTrust Financial Services, Inc.
                                                              Common Stock



  We are offering 5,000,000 shares of our common stock.



  Our shares trade on the NASDAQ Global Select Market under the symbol “AFSI.” On November 9, 2015, the last sale
  price of the shares as reported on the NASDAQ Global Select Market was $66.87 per share.



  Investing in our common stock involves risks. See “Risk Factors” on page 2 of the accompanying prospectus,
  as well as the risks described in the documents incorporated by reference in this prospectus supplement and
  the accompanying prospectus, to read about important factors you should consider before making a decision
  to invest in our common stock.


                                                                                                   Per Share               Total
  Public offering price(1)                                                                           $64.00            $320,000,000
  Underwriting discounts and commissions                                                              $1.00              $5,000,000
  Proceeds, before expenses, to AmTrust Financial Services, Inc.                                     $63.00            $315,000,000

  (1) Assumes no exercise of the underwriters’ option described below.

  We have granted the underwriters an option to purchase up to an additional 750,000 shares of our common stock within 30 days after
  the date of this prospectus supplement at the purchase price stated above.

  Neither the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or
  disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying
  prospectus. Any representation to the contrary is a criminal offense.

  The shares are expected to be ready for delivery on or about November 16, 2015.

                                                      Joint Book-Running Managers

  Morgan Stanley                                                             Citigroup
  The date of this prospectus supplement is November 10, 2015.

https://www.sec.gov/Archives/edgar/data/1365555/000119312515375909/d213798d424b2.htm                                               2/62
11/28/2017                                            424B2 Filed 01/09/19 Page 16 of 24
                    Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents

       You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying
  prospectus and in any free writing prospectus filed by us with the Securities and Exchange Commission, or the SEC, for use in
  connection with this offering. Neither we nor the underwriters have authorized anyone to provide you with different or additional
  information and, accordingly, you should not rely on any such information if it is provided to you. Neither we nor the underwriters are
  making an offer to sell, or the solicitation of an offer to buy, any of these securities in any jurisdiction where such an offer or sale is not
  permitted. You should not assume that the information contained or incorporated by reference in this prospectus supplement, the
  accompanying prospectus or any such free writing prospectus is accurate as of any date other than the respective dates of the related
  documents or the incorporated documents, as the case may be.

        References in this prospectus supplement and the accompanying prospectus to “we,” “us,” “our,” “the Company” or “AmTrust”
  or other similar terms refer to AmTrust Financial Services, Inc. and its consolidated subsidiaries, unless we state otherwise or the
  context indicates otherwise. Additionally, in this prospectus supplement and the accompanying prospectus, unless otherwise stated or
  the context otherwise requires, references to “dollars” or “$” are to the lawful currency of the United States.




https://www.sec.gov/Archives/edgar/data/1365555/000119312515375909/d213798d424b2.htm                                                           3/62
11/28/2017                                            424B2 Filed 01/09/19 Page 17 of 24
                    Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


                                                             THE OFFERING

        The following is a brief summary of certain terms of this offering. For a more complete description of our common stock, see
    “Description of Common Stock” in the accompanying prospectus.

    Issuer                                                                AmTrust Financial Services, Inc. (“AmTrust”).
    Securities offered                                                    We are offering 5,000,000 shares (or 5,750,000 shares if the
                                                                          underwriters exercise their option in full) of common stock,
                                                                          par value $0.01 per share.
    Approximate Number of Shares of Common Stock to Be
      Outstanding Immediately After this Offering
                                                                          87,914,000 shares (or 88,664,000 shares if the underwriters
                                                                          exercise their option in full) of common stock.
    Voting Rights                                                         Each share of our common stock entitles its holder to one
                                                                          vote on all matters to be voted upon by the stockholders. See
                                                                          “Description of Common Stock” in the accompanying
                                                                          prospectus.
    Use of Proceeds                                                       We estimate that the net proceeds to us from the sale of the
                                                                          common stock issued in this offering will be approximately
                                                                          $314,837,000 (or $362,087,000 if the underwriters exercise
                                                                          their option in full) after deducting our estimated offering
                                                                          expenses. We intend to use a portion of the net proceeds from
                                                                          this offering to finance our previously announced Nationale
                                                                          Borg and Republic acquisitions, as described in “Our
                                                                          Company—Recent Developments” in this prospectus
                                                                          supplement. Other than in connection with these acquisitions,
                                                                          we currently intend to use the remainder of the net proceeds
                                                                          from this offering for general corporate purposes, which
                                                                          includes working capital, capital expenditures and/or
                                                                          strategic acquisitions. See “Use of Proceeds” in this
                                                                          prospectus supplement.
    Transfer Agent                                                        American Stock Transfer & Trust Company, LLC.
    Risk Factors                                                          See “Risk Factors” in the accompanying prospectus and in
                                                                          our Annual Report on Form 10-K for the year ended
                                                                          December 31, 2014 and our Quarterly Reports on Form 10-Q
                                                                          for the quarters ended March 31, 2015, June 30, 2015 and
                                                                          September 30, 2015, each of which is incorporated by
                                                                          reference herein, for the risks you should consider carefully
                                                                          before deciding to invest in our common stock.

        The number of shares of common stock to be outstanding immediately after this offering that appears above is based on the
    number of shares of common stock outstanding as of September 30, 2015, and excludes:
         •     an aggregate of approximately 1,429,821 shares of common stock issuable pursuant to outstanding employee stock
               options;
         •     outstanding restricted stock units and performance share units issuable into a maximum of 1,481,225 shares of common
               stock; and
         •     4,422,229 additional shares of common stock available for grant under our share based compensation plans.




                                                                    S-7

https://www.sec.gov/Archives/edgar/data/1365555/000119312515375909/d213798d424b2.htm                                                     11/62
11/28/2017                                                  424B2 Filed 01/09/19 Page 18 of 24
                          Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


  PROSPECTUS SUPPLEMENT
  (To Prospectus dated June 11, 2015)
                                                                           5,000,000 Depositary Shares




                                                                      AmTrust Financial Services, Inc.
                                                            Depositary Shares, Each Representing 1/40th of a Share of
                                                               7.75% Non-Cumulative Preferred Stock, Series E

  We are offering 5,000,000 depositary shares, each of which represents a 1/40th interest in a share of our 7.75% Non-Cumulative Preferred Stock, Series E, $0.01 par value
  per share, $1,000 liquidation preference per share (equivalent to $25 per depositary share) (the “Series E Preferred Stock”). The depositary shares are evidenced by
  depository receipts. Each depositary share entitles the holder, through the depositary, to a proportional fractional interest in all rights and preferences of the Series E
  Preferred Stock represented thereby (including any dividend, liquidation, redemption and voting rights).
  Dividends on the Series E Preferred Stock represented by the depositary shares when, as and if declared by our Board of Directors or a duly authorized committee of
  the Board will accrue and be payable on the liquidation preference amount, on a non-cumulative basis, quarterly in arrears on the 15th day of March, June, September
  and December of each year (each, a “dividend payment date”), commencing on June 15, 2016, at an annual rate of 7.75%. Distributions will be made in respect of the
  depositary shares representing the Series E Preferred Stock if and to the extent dividends are paid on the related Series E Preferred Stock.
  Dividends on the Series E Preferred Stock represented by the depositary shares are not cumulative. Accordingly, in the event dividends are not declared on the Series E
  Preferred Stock represented by the depositary shares for payment on any dividend payment date, then those dividends will not accumulate and will not be payable. If we
  have not declared a dividend before the dividend payment date for any dividend period, we will have no obligation to pay dividends for that dividend period, whether or
  not dividends on the Series E Preferred Stock represented by the depositary shares are declared for any future dividend period.
  So long as any Series E Preferred Stock remains outstanding, no dividend shall be paid or declared on our common stock or any of our other securities ranking junior to
  the Series E Preferred Stock (other than a dividend payable solely in common stock or in such other junior securities), unless the full dividends for the latest completed
  dividend period on all outstanding Series E Preferred Stock and any parity stock have been declared and paid or provided for.
  The Series E Preferred Stock represented by the depositary shares is not redeemable prior to March 15, 2021. On and after that date, the Series E Preferred Stock
  represented by the depositary shares will be redeemable at our option, for cash, in whole or in part, at a redemption price of $1,000 per share of Series E Preferred Stock
  represented by the depositary shares (equivalent to $25 per depositary share), plus any declared and unpaid dividends on the shares of Series E Preferred Stock
  represented by the depositary shares called for redemption for prior dividend periods, if any, plus accrued but unpaid dividends (whether or not declared) thereon for
  the then-current dividend period, to, but excluding, the date of redemption, without accumulation of any other undeclared dividends. See “Description of the Series E
  Preferred Stock—Redemption” in this prospectus supplement. The depositary shares representing the Series E Preferred Stock will be redeemed if and to the extent the
  related shares of Series E Preferred Stock are redeemed by us.
  Neither the depositary shares nor the Series E Preferred Stock represented thereby have a stated maturity, nor will they be subject to any sinking fund or mandatory
  redemption. The Series E Preferred Stock represented by the depositary shares will not have voting rights, except as set forth under “Description of the Series E
  Preferred Stock—Voting Rights” in this prospectus supplement. A holder of depositary shares representing the Series E Preferred Stock will be entitled to direct the
  depositary how to vote in such circumstances. See “Description of the Depositary Shares—Voting Rights” in this prospectus supplement.
  There is currently no public market for the depositary shares or the Series E Preferred Stock represented thereby. We intend to apply to list the depositary shares representing the Series E
  Preferred Stock on the New York Stock Exchange (“NYSE”) under the symbol “AFSI PR E.” If the application is approved, we expect trading to commence within 30 days following the
  initial issuance of the depositary shares representing the Series E Preferred Stock.

  Investing in the depositary shares and the Series E Preferred Stock represented thereby involves risks. See “Risk Factors” beginning on page S-15 of this
  prospectus supplement and on page 2 of the accompanying prospectus, as well as the risks described in the documents incorporated by reference in this
  prospectus supplement and the accompanying prospectus, to read about important factors you should consider before making a decision to invest in the
  depositary shares. The depositary shares are not expected to be rated and may be subject to the risks associated with non-investment grade securities.

                                                                                                                                                                 Per Share            Total(1)
  Public offering price                                                                                                                                         $ 25.00            $125,000,000
  Underwriting discounts and commissions                                                                                                                        $ 0.7875           $ 3,937,500
  Proceeds, before expenses, to AmTrust Financial Services, Inc.                                                                                                $ 24.2125          $121,062,500
  (1) Assumes no exercise of the underwriters’ over-allotment option described below.
  We have granted the underwriters an option to purchase up to an additional 750,000 depositary shares within 30 days after the date of this prospectus supplement at the public offering price,
  less the underwriting discount, solely to cover over-allotments, if any. Neither the Securities and Exchange Commission, any state securities commission or any other regulatory body has
  approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a
  criminal offense.
  The underwriters expect to deliver the depositary shares in book-entry form only through the facilities of The Depository Trust Company and its participants, including Euroclear Bank S.A./N.V.,
  as operator of the Euroclear System, and Clearstream Banking, société anonyme, on or about March 15, 2016.

                                                                                   Joint Book-Running Managers
                       Morgan Stanley                                                UBS Investment Bank                                           Wells Fargo Securities
                                                                                           Lead Manager
                                                                                    Keefe, Bruyette & Woods
                                                                                                 A Stifel Company
                                                                                           Co-Managers
             RBC Capital Markets                                      William Blair                                   JMP Securities                                Compass Point
https://www.sec.gov/Archives/edgar/data/1365555/000119312516498476/d154350d424b2.htm                                                                                                             2/87
11/28/2017                                                  424B2 Filed 01/09/19 Page 19 of 24
                          Case 1:17-cv-01545-LAK Document 154-1
  The date of this prospectus supplement is March 8, 2016.




https://www.sec.gov/Archives/edgar/data/1365555/000119312516498476/d154350d424b2.htm             3/87
11/28/2017                                           424B2 Filed 01/09/19 Page 20 of 24
                   Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


    Maturity                                          Neither the depositary shares nor the Series E Preferred Stock represented
                                                      thereby have any maturity date, and we are not required to redeem the depositary
                                                      shares or the Series E Preferred Stock represented thereby. Holders of the
                                                      depositary shares will have no right to have the Series E Preferred Stock
                                                      represented by the depositary shares redeemed. Accordingly, the shares of
                                                      Series E Preferred Stock and, in turn, the depositary shares will remain
                                                      outstanding indefinitely, unless and until we decide to redeem them.
    Preemptive Rights                                 Holders of the Series E Preferred Stock and, in turn, the depositary shares will
                                                      have no preemptive rights.
    Listing                                           We intend to apply to list the depositary shares representing the Series E
                                                      Preferred Stock on the NYSE under the symbol “AFSI PR E.” If the application
                                                      is approved, we expect trading to commence within 30 days following the initial
                                                      issuance of the depositary shares representing the Series E Preferred Stock. We
                                                      do not intend to list the Series E Preferred Stock represented by the depositary
                                                      shares on any exchange or expect that there will be any separate public trading
                                                      market for the shares of the Series E Preferred Stock except as represented by the
                                                      depositary shares.
    Tax Consequences                                  For discussion of the tax consequences relating to the Series E Preferred Stock
                                                      and the depositary shares, see “Certain U.S. Federal Income Tax Considerations”
                                                      in this prospectus supplement.
    Use of Proceeds                                   We estimate that the net proceeds to us from the sale of the Series E Preferred
                                                      Stock represented by the depositary shares issued in this offering will be
                                                      approximately $120,882,500 (or $139,041,875 if the underwriters exercise their
                                                      overallotment option in full) after deducting the underwriting discount and our
                                                      estimated offering expenses. We intend to use the net proceeds of this offering for
                                                      general corporate purposes, which may include working capital, capital
                                                      expenditures and/or strategic acquisitions. See “Use of Proceeds” in this
                                                      prospectus supplement.
    Transfer Agent and Depositary                     American Stock Transfer & Trust Company, LLC.
    Risk Factors                                      See “Risk Factors” in this prospectus supplement and the accompanying
                                                      prospectus and in our Annual Report on Form 10-K for the year ended
                                                      December 31, 2015, which is incorporated by reference herein, for the risks you
                                                      should consider carefully before deciding to invest in depositary shares
                                                      representing the Series E Preferred Stock.




                                                                    S-11




https://www.sec.gov/Archives/edgar/data/1365555/000119312516498476/d154350d424b2.htm                                                     16/87
11/28/2017                                            Form 424B2Filed 01/09/19 Page 21 of 24
                      Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


  PROSPECTUS SUPPLEMENT
  (To Prospectus dated June 11, 2015)
                                                          10,000,000 Depositary Shares




                                                                AmTrust Financial Services, Inc.
                       Depositary Shares, Each Representing 1/40th of a Share of 6.95% Non-Cumulative Preferred Stock, Series F

  We are offering 10,000,000 depositary shares, each of which represents a 1/40th interest in a share of our 6.95% Non-Cumulative Preferred Stock,
  Series F, $0.01 par value per share, $1,000 liquidation preference per share (equivalent to $25 per depositary share) (the “Series F Preferred Stock”).
  The depositary shares are evidenced by depository receipts. Each depositary share entitles the holder, through the depositary, to a proportional
  fractional interest in all rights and preferences of the Series F Preferred Stock represented thereby (including any dividend, liquidation,
  redemption and voting rights).
  Dividends on the Series F Preferred Stock represented by the depositary shares when, as and if declared by our Board of Directors or a duly
  authorized committee of the Board will accrue and be payable on the liquidation preference amount, on a non-cumulative basis, quarterly in
  arrears on the 15th day of March, June, September and December of each year (each, a “dividend payment date”), commencing on December 15,
  2016, at an annual rate of 6.95%. Distributions will be made in respect of the depositary shares representing the Series F Preferred Stock if and to
  the extent dividends are paid on the related Series F Preferred Stock.
  Dividends on the Series F Preferred Stock represented by the depositary shares are not cumulative. Accordingly, in the event dividends are not
  declared on the Series F Preferred Stock represented by the depositary shares for payment on any dividend payment date, then those dividends will
  not accumulate and will not be payable. If we have not declared a dividend before the dividend payment date for any dividend period, we will have
  no obligation to pay dividends for that dividend period, whether or not dividends on the Series F Preferred Stock represented by the depositary
  shares are declared for any future dividend period.
  So long as any Series F Preferred Stock remains outstanding, no dividend shall be paid or declared on our common stock or any of our other
  securities ranking junior to the Series F Preferred Stock (other than a dividend payable solely in common stock or in such other junior securities),
  unless the full dividends for the latest completed dividend period on all outstanding Series F Preferred Stock and any parity stock have been
  declared and paid or provided for.
  The Series F Preferred Stock represented by the depositary shares is not redeemable prior to September 27, 2021. On and after that date, the
  Series F Preferred Stock represented by the depositary shares will be redeemable at our option, for cash, in whole or in part, at a redemption price
  of $1,000 per share of Series F Preferred Stock represented by the depositary shares (equivalent to $25 per depositary share), plus any declared and
  unpaid dividends on the shares of Series F Preferred Stock represented by the depositary shares called for redemption for prior dividend periods,
  if any, plus accrued but unpaid dividends (whether or not declared) thereon for the then-current dividend period, to, but excluding, the date of
  redemption, without accumulation of any other undeclared dividends. See “Description of the Series F Preferred Stock—Redemption” in this
  prospectus supplement. The depositary shares representing the Series F Preferred Stock will be redeemed if and to the extent the related shares of
  Series F Preferred Stock are redeemed by us.
  Neither the depositary shares nor the Series F Preferred Stock represented thereby have a stated maturity, nor will they be subject to any sinking
  fund or mandatory redemption. The Series F Preferred Stock represented by the depositary shares will not have voting rights, except as set forth
  under “Description of the Series F Preferred Stock—Voting Rights” in this prospectus supplement. A holder of depositary shares representing the
  Series F Preferred Stock will be entitled to direct the depositary how to vote in such circumstances. See “Description of the Depositary Shares—
  Voting Rights” in this prospectus supplement.
  There is currently no public market for the depositary shares or the Series F Preferred Stock represented thereby. We intend to apply to list the
  depositary shares representing the Series F Preferred Stock on the New York Stock Exchange (“NYSE”) under the symbol “AFSI PR F.” If the
  application is approved, we expect trading to commence within 30 days following the initial issuance of the depositary shares representing the
  Series F Preferred Stock.

  Investing in the depositary shares and the Series F Preferred Stock represented thereby involves risks. See “Risk Factors” beginning on page S-17
  of this prospectus supplement and on page 2 of the accompanying prospectus, as well as the risks described in the documents incorporated by
  reference in this prospectus supplement and the accompanying prospectus, to read about important factors you should consider before making a
  decision to invest in the depositary shares. The depositary shares are not expected to be rated and may be subject to the risks associated with non-
  investment grade securities.

                                                                                                                      Per Share             Total (1)
      Public offering price                                                                                              $25.00            $250,000,000
      Underwriting discounts and commissions                                                                            $0.7875              $7,875,000
      Proceeds, before expenses, to AmTrust Financial Services, Inc.                                                   $24.2125            $242,125,000
  (1) Assumes no exercise of the underwriters’ over-allotment option described below.


https://www.sec.gov/Archives/edgar/data/1365555/000119312516715957/d259513d424b2.htm                                                                     2/88
11/28/2017                                             Form 424B2Filed 01/09/19 Page 22 of 24
                       Case 1:17-cv-01545-LAK Document 154-1
  We have granted the underwriters an option to purchase up to an additional 1,500,000 depositary shares within 30 days after the date of this prospectus supplement at
  the public offering price, less the underwriting discount, solely to cover over-allotments, if any. Neither the Securities and Exchange Commission, any state securities
  commission or any other regulatory body has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the
  accompanying prospectus. Any representation to the contrary is a criminal offense.
  The underwriters expect to deliver the depositary shares in book-entry form only through the facilities of The Depository Trust Company and its participants, including
  Euroclear Bank S.A./N.V., as operator of the Euroclear System, and Clearstream Banking, société anonyme, on or about September 27, 2016.

                                                                     Joint Book-Running Managers
     Morgan Stanley                      UBS Investment Bank                            RBC Capital Markets                          Keefe, Bruyette & Woods
                                                                                                                                               A Stifel Company
                                                                              Co-Managers
  William Blair                               ING                                       JMP Securities                                                    Scotiabank

  The date of this prospectus supplement is September 20, 2016.




https://www.sec.gov/Archives/edgar/data/1365555/000119312516715957/d259513d424b2.htm                                                                                    3/88
11/28/2017                                          Form 424B2Filed 01/09/19 Page 23 of 24
                    Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


                                                                           Distributions” in this prospectus supplement. See
                                                                           “Description of the Series F Preferred Stock—Liquidation
                                                                           Rights” and “Description of the Depositary Shares—
                                                                           Dividends and Other Distributions” in this prospectus
                                                                           supplement.
    Voting Rights                                                          The holders of the Series F Preferred Stock and, in turn, the
                                                                           depositary shares will not have any voting rights, except
                                                                           under limited circumstances, including with respect to certain
                                                                           fundamental changes in the terms of the Series F Preferred
                                                                           Stock represented by the depositary shares, in the case of
                                                                           certain dividend arrearages and except as specifically
                                                                           required by Delaware law. See “Description of the Series F
                                                                           Preferred Stock—Voting Rights” and “Description of the
                                                                           Depositary Shares—Voting Rights” in this prospectus
                                                                           supplement.
    Maturity                                                               Neither the depositary shares nor the Series F Preferred
                                                                           Stock represented thereby have any maturity date, and we are
                                                                           not required to redeem the depositary shares or the Series F
                                                                           Preferred Stock represented thereby. Holders of the
                                                                           depositary shares will have no right to have the Series F
                                                                           Preferred Stock represented by the depositary shares
                                                                           redeemed. Accordingly, the shares of Series F Preferred
                                                                           Stock and, in turn, the depositary shares will remain
                                                                           outstanding indefinitely, unless and until we decide to
                                                                           redeem them.
    Preemptive Rights                                                      Holders of the Series F Preferred Stock and, in turn, the
                                                                           depositary shares will have no preemptive rights.
    Listing                                                                We intend to apply to list the depositary shares representing
                                                                           the Series F Preferred Stock on the NYSE under the symbol
                                                                           “AFSI PR F.” If the application is approved, we expect
                                                                           trading to commence within 30 days following the initial
                                                                           issuance of the depositary shares representing the Series F
                                                                           Preferred Stock. We do not intend to list the Series F
                                                                           Preferred Stock represented by the depositary shares on any
                                                                           exchange or expect that there will be any separate public
                                                                           trading market for the shares of the Series F Preferred Stock
                                                                           except as represented by the depositary shares.
    Tax Consequences                                                       For discussion of the tax consequences relating to the Series
                                                                           F Preferred Stock and the depositary shares, see “Certain
                                                                           U.S. Federal Income Tax Considerations” in this prospectus
                                                                           supplement.
    Use of Proceeds                                                        We estimate that the net proceeds to us from the sale of the
                                                                           Series F Preferred Stock represented by the




                                                                    S-12




https://www.sec.gov/Archives/edgar/data/1365555/000119312516715957/d259513d424b2.htm                                                       17/88
11/28/2017                                         Form 424B2Filed 01/09/19 Page 24 of 24
                   Case 1:17-cv-01545-LAK Document 154-1

  Table of Contents


                                                                           depositary shares issued in this offering will be
                                                                           approximately $241,875,000 (or $278,193,750 if the
                                                                           underwriters exercise their overallotment option in full) after
                                                                           deducting the underwriting discount and our estimated
                                                                           offering expenses. We intend to use the net proceeds of this
                                                                           offering for general corporate purposes, which may include
                                                                           contributions to the statutory capital of our insurance
                                                                           subsidiaries to support our growth, capital expenditures,
                                                                           stock repurchases, strategic acquisitions and/or other
                                                                           business opportunities. See “Use of Proceeds” in this
                                                                           prospectus supplement.
    Transfer Agent and Depositary                                          American Stock Transfer & Trust Company, LLC
    Risk Factors                                                           See “Risk Factors” in this prospectus supplement and the
                                                                           accompanying prospectus and in our Annual Report on
                                                                           Form 10-K for the year ended December 31, 2015 and our
                                                                           Quarterly Reports on Form 10-Q for the quarters ended
                                                                           March 31, 2016 and June 30, 2016, each of which is
                                                                           incorporated by reference herein, for the risks you should
                                                                           consider carefully before deciding to invest in depositary
                                                                           shares representing the Series F Preferred Stock.




                                                                    S-13




https://www.sec.gov/Archives/edgar/data/1365555/000119312516715957/d259513d424b2.htm                                                     18/88
